The action sought to be stayed, although sounding in fraud, is based upon the contract. Therefore the arbitration clause is applicable. Furthermore the present objection to arbitration should have been raised at the time the prior objection was passed on and arbitration directed. No appeal was taken from that direction, which concludes the matter. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, Bastow and Botein, JJ.